DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 9/24/21 has been considered and entered.  Claims 5-7 and 16-18 have been canceled.  Claim 23 has been added.  Claims 1-4, 8-15 and 19-23 remain in the application.  

The replacements sheets for the drawings filed 9/24/21 has been received and accepted.   

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The 35 USC 112 rejections have been withdrawn, however, the following have been necessitated by the amendment.

Claim Rejections - 35 USC § 112
Claims 1-4,8-15 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039).
Schwartz et al. (2015/0082809) teaches an electrocaloric element comprising a pair of electrodes (20,22) disposed on opposite surface of the electrocaloric element, a first thermal flow path between the electrocaloric element and a heat sink (24) and a second thermal flow path between the electrocaloric element and a heat source.  A controller configured to control electrical current to the electrodes and to selectively direct heat transfer of heat energy from electrocaloric element to the heat sink and heat source along a thermal flow path (abstract and [0026]-[0042].

Edwards et al. (2007/0215039) teaches a roll-to-roll process in forming electrical an optical materials whereby a first roll for supplying the flexible substrate and a second roll for take up of the coated flexible substrate and coating occurring there between (abstract).  This process can be repeated either in the same areas as the first coating, different areas on the same side or on opposite sides [0014],[0015] and [0034].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Schwartz et al. (2015/0082809) process to form the electrodes on the flexible substrate using a roll to roll process as evidenced by Edwards et al. (2007/0215039) with the expectation of producing similar success. 
Regarding claim 23, the reference fails to teach the claimed spaced apparat distance between 0.1-10 times the film thickness.  The Examiner takes the position that one skilled in the art would have had a reasonable expectation of similar success regardless of the claimed distance absent a showing of criticality regarding this thickness

Claims 1-4,8,13-15 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) further in combination with Dubrow et al. (7,829,351).

Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) fail to teach the using a temporary support for applying the electrodes and transferring to the substrate in a roll to roll process.
Dubrow et al. (7,829,351) teaches a similar process whereby a supply roll (504/508) and take up roll (526/528) are utilized for deposition on a substrate whereby a temporary support (502/506) is utilized (abstract and Fig. 1). 
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) roll to roll process to include a temporary support as evidenced by Dubrow et al. (7,829,351) with the expectation of achieving similar success or a patterned coating.
Regarding claim 1, the reference fails to teach the claimed spaced apparat distance between 0.1-10 times the film thickness.  The Examiner takes the position that one skilled in the art would have had a reasonable expectation of similar success regardless of the claimed distance absent a showing of criticality regarding this thickness
Regarding claim 2, Schwartz et al. (2015/0082809) teaches a power connection to supply voltage between the electrodes and the power source.

Regarding claims 7 and 8, Schwartz et al. (2015/0082809) teaches selectively applying the conductive material to the film with ink-printing (abstract).  
Regarding claims 13 and 19, Edwards et al. (2007/0215039) teaches coating the same area a second time and hence would meet the claimed cladding or protective layers. 
Regarding claims 14 and 15, when forming patterned electrodes inherently leaves “spaces” between the patterns and these can be considered to meet the claimed “spacer areas”.  
Regarding claims 20-22, Schwartz et al. (2015/0082809) teaches the claimed electrocaloric module with heat sink, heat source and thermal flow paths along with power connections in a stack configuration.  

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) further in combination with Dubrow et al. (7,829,351) further in combination with Slafer (2008/0024902).
Features detailed above concerning the teachings of Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) further in combination with Dubrow et al. (7,829,351) are incorporated here.  

Slafer (2008/0024902) teaches using a temporary support for applying the electrodes and transferring to the substrate in a roll to roll process whereby patterning of the coating is done using a mask and etching (abstract and [0040]).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) further in combination with Dubrow et al. (7,829,351) process to include patterning the electrodes by using a mask or etching as evidenced by Slafer (2008/0024902) with the expectation of achieving the desired patterned electrodes.

Claim 12 is are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) further in combination with Dubrow et al. (7,829,351) further in combination with Facchetti et al. (2014/0021465).
Features detailed above concerning the teachings of Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) further in combination with Dubrow et al. (7,829,351) are incorporated here.  

Facchetti et al. (2014/0021465) teaches a roll to roll process in forming oxide transistors whereby the electrodes can be deposited by e-beam sputtering and patterned using a mask or etching [0002],[0073]-[0076].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) further in combination with Dubrow et al. (7,829,351) process to form the electrodes by e-beam sputtering as evidenced by Facchetti et al. (2014/0021465) with the expectation of achieving the patterned electrodes.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1-4,8-15 and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) failed to teach the claimed invention of using a temporary support and transferring therefrom to the film.
The Examiner agrees and has applied Dubrow et al. (7,829,351) which teaches a similar process whereby a supply roll (504/508) and take up roll (526/528) are utilized for deposition on a substrate whereby a temporary support (502/506) is utilized (abstract and Fig. 1). 
Regarding claim 23, this claim does not utilize a temporary support transfer process and hence is rejected over Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) alone and not in view of Dubrow et al. (7,829,351).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715